Citation Nr: 1647534	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  15-25 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than May 30, 2011 for additional compensation for dependents, M.F. and S.S.F.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1989 to October 1993.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  By that rating action, the RO added dependents, M.F. and S.S.F. to his award of compensation benefits, effective May 30, 2011--the date VA received the Veteran's common law affidavit.  The Veteran appealed the RO's assignment of an effective date of May 30, 2011 for additional compensation for dependents, M.F. and S.S.F., to the Board. 


FINDING OF FACT

In a December 2016 written statement to the Board, the Veteran, through his authorized representative, Disabled American Veterans, withdrew his appeal of entitlement to an effective date earlier than May 30, 2011 for additional compensation for dependents, M.F. and S.S.F.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an effective date earlier than May 30, 2011 for additional compensation for dependents, M.F. and S.S.F. are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a December 2016 written statement to the Board, the Veteran, through his authorized representative, Disabled American Veterans, withdrew his appeal of entitlement to an effective date earlier than May 30, 2011 for additional compensation for dependents, M.F. and S.S.F.  As the Veteran withdrew his appeal with respect to this issue, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed. 38 U.S.C.A. § 7105 (West 2014).


ORDER

The appeal is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


